          Case 3:20-cv-01294-SI        Document 19       Filed 11/10/20     Page 1 of 2




Scott A. Schaffer, OSB No. 944304; scott@schafferiplaw.com
SCHAFFER IP LAW LLC
2187 SW Market Street Dr.
Portland, OR 97201
Telephone: (503) 970-5119

Attorney for Plaintiff



                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                    AT PORTLAND



HAPPY PRODUCTS, INC., a Delaware                               No. 3:20-cv-001294-SI
corporation,

                                      Plaintiff,
                                                           ORDER DISMISSING ACTION
                              vs.
                                                           AS IMPROVIDENTLY FILED,
HRONCICH ENTERPRISES LLC., a New Jersey                   WITH PREJUDICE, AS AGAINST
corporation, dba DAILY SHOP CLUB, and                   DEFENDANTS MARY ANN HRONCICH,
MARINO HRONCICH, an individual, MARYANN                     and NIKOLINO HRONCICH
HRONCICH, an individual, and NIKOLINO
HRONCICH, an individual,

                                      Defendants.




         WHEREAS, this action was filed against all defendants named in the caption on August

5,2020;and

         WHEREAS, certain circumstances have occurred or become apparent that have caused

the Plaintiff to determine that the action does not lie against Defendants Maryann Hroncich and

Nikolino Hroncich; and

         WHEREAS, the Plaintiff wishes to prevent unnecessary litigation before the comi (e.g.,

those defendants' motion to dismiss pursuant to Fed. R. Civ. P. 12(6)(1) and (6)).




3834740_1\200610
         Case 3:20-cv-01294-SI       Document 19        Filed 11/10/20      Page 2 of 2




         PURSUANT TO FED. R. CIV. P. 41(a)(2), this action, as against Defendants

MARY ANN HRONCICH and NIKOLINO HRONCICH, is dismissed, with prejudice, as

improvidently filed.


                                                       SCHAFFER IP LAW, LLC
                                                       Attorneys for Plaintiff
                                                       HAPPY PRODUCTS, INC.
                                                       2187 SW Market Street Dr.
                                                       Portland, OR 97201
                                                       Telephone: 503-970-5119
                                                       E-mail: scott(a),schafferiplaw.com




                                                       Dated: October 29, 2020


 SO ORDERED :




                                                  Io     w2ro
                                                   )




                                              2

3834740_1\200610
